Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 23, 24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20190103946 in view of Oizumi US 20130114563.

Regarding claims 20 and 29, Li teaches a method of wireless communication performed by a wireless communication device, comprising:
transmitting, to a mobile termination (MT) function of an integrated access and backhaul (IAB) node (fig. 1, mobile 120a, 5G, [0030]: note given 5g the system comprises integrated access 
a first set of non-adaptive physical downlink control channel (PDCCH) resources for monitoring, and
a first set of adaptive PDCCH resources for monitoring after activation (PDCCH signaling may indicate specific transmission resource allocations in the time/frequency domain and transmission attributes (e.g., modulation and control scheme (MCS), transmit power, and/or the like). For SPS in LTE UL, non-adaptive synchronous HARQ is performed. For example, non-adaptive retransmissions may be performed on a same resource and with a same MCS as was used for a last transmission. For SPS in LTE DL, adaptive asynchronous HARQ is performed. For example, adaptive retransmissions may be performed on a resource and, if provided, with the MCS indicated on the PDCCH, [0082]); and

Although Li teaches IAB (5G, fig. 1 mobile 120a) as well as transmitting sets of non-adaptive and adaptive PDCCH resources the reference is silent on transmitting, to a distributed unit (DU) function of the IAB node, an indication of:
a second set of non-adaptive PDCCH resources for transmitting a downlink control information (DCI) communication, and

Oizumi teaches transmitting DCI to a relay station using R-PDCCH (fig. 7, 8, [0172, 0177]). Therefore, the Examiner maintains the combination of the references make obvious the limitations transmitting, to a distributed unit (DU) function of the IAB node, an indication of: a second set of non-adaptive PDCCH resources for transmitting a downlink control information (DCI) communication, and a second set of adaptive PDCCH resources for transmitting the DCI communication after activation.
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Li by transmitting, to a distributed unit (DU) function of the IAB node, an indication of: a second set of non-adaptive PDCCH resources for transmitting a downlink control information (DCI) communication, and a second set of adaptive PDCCH resources for transmitting the DCI communication after activation, as suggested by Oizumi. This modification would benefit the system by enabling the mobile relay node to relay an indication of: second sets of non-adaptive and adaptive PDCCH resources.

Regarding claim 21, although the combination is silent on the first set of non-adaptive PDCCH resources and the second set 

Regarding claim 23, wherein the second set of adaptive PDCCH resources is located in a second time-frequency region; and
wherein the first time-frequency region and the second time-frequency region are non-overlapping time-frequency regions, the limitation is merely describing frequency division multiplexing which would have been obvious at the time of the instant application.

Regarding claim 24, although the combination is silent on the first set of adaptive PDCCH resources and the second set of adaptive PDCCH resources share the same PDCCH resources, this limitation is not central to the invention and does not involve a patentable step.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li and Oizumi as applied to claim 20 above, and further in view of Esteves US 20120269115.


Esteves teaches interleaving/multiplexing adaptive resources ([0002]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the first set of adaptive PDCCH resources is interleaved with the second set of adaptive PDCCH resources, as suggested by Esteves. This modification would benefit the system since interleaving is an efficient use of transmitting information.

Allowable Subject Matter
Claims 1-19, 27, and 28 are allowed.
Claims 25, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476